     Case 1:19-cv-01276-NONE-BAM Document 33 Filed 09/03/20 Page 1 of 1

 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA

 6

 7    LARRY WILLIAM CORTINAS,                             Case No. 1:19-cv-01276-NONE-BAM (PC)
 8                        Plaintiff,                      ORDER REGARDING STIPULATION FOR
                                                          VOLUNTARY DISMISSAL WITH
 9            v.                                          PREJUDICE
10    MCDONALD,                                           (ECF No. 32)
11                        Defendant.
12

13          Plaintiff Larry William Cortinas (“Plaintiff”) is a state prisoner proceeding pro se and in

14   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On September 2, 2020,

15   counsel for Defendant McDonald filed a stipulation for voluntary dismissal with prejudice

16   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (ECF No. 32.) The stipulation is

17   signed by all parties, including Plaintiff and counsel for Defendant McDonald, indicating that the

18   case has been resolved in its entirety, the parties stipulate to a dismissal of this action with

19   prejudice, and each party shall bear its own litigation costs and attorney’s fees.

20          Accordingly, in light of the parties’ voluntary dismissal, this action is terminated by

21   operation of law without further order from the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). Each party

22   shall bear his or her own litigation costs and attorney’s fees. The Clerk of the Court is directed to

23   close this case.
     IT IS SO ORDERED.
24

25      Dated:     September 3, 2020                            /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
